Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, lines 19-21, recite "an input unit configured to input a pattern that has been created by mapping voltages to be applied to the phase modulation element".  It is unclear whether the input unit takes in the pattern as input or instead inputs the pattern to another part of the apparatus.  For the purpose of examination, claim 1, lines 19-21 read on "an input unit configured to send to the control unit a pattern that has been created by mapping voltages to be applied to the phase modulation element".  
Claim 1, lines 22-23, recite "the control unit inputs a combined pattern of a shape correction pattern ".  It is unclear whether the control unit takes in the pattern as input or instead inputs the pattern to another part of the apparatus.  For the purpose of examination, claim 1, lines 22-23 read on "the control unit sends to the phase modulation element a combined pattern of a shape correction pattern".
 Claim 2, lines 14-15, recites "input a variety of information".  This term variety is a subjective term of degree which renders the claim indefinite.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purpose of examination, claim 2, lines 14-15 read on "input information".
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
moving unit in claims 1 and 2
input unit in claims 1 and 2
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The term “control unit” in claims 1 and 2 is not being treated under 35 U.S.C. 112(f), since the term is known in the art to denote structure, such as a microprocessor, CPU, or computer.
The term “phase modulation element” in claims 1 and 2 is not being treated under 35 U.S.C. 112(f), since the term is known in the laser processing arts to denote structure, such as spatial light modulator or digital micro-mirror device.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Scarcelli (US PG Pub 2020/0256726) in view of Matsumoto (US PG Pub 2014/0307299).
Regarding claim 1, Scarcelli teaches a laser processing apparatus (Fig. 5 and other citations below) comprising: 
a chuck table configured to hold a workpiece (para. 0037), 
a laser beam irradiation unit configured to apply a laser beam to the workpiece held on the chuck table (502), 
a moving unit configured to relatively move the chuck table and the laser beam irradiation unit (positioning stage of para. 0037; see also para. 0060 and scans in Y direction shown in Fig. 6A), and 
a control unit configured to control at least the laser beam irradiation unit and the moving unit (556 in para. 0057),	
wherein the laser beam irradiation unit includes a laser oscillator (laser oscillator 502 of para. 0055), a condenser lens that condenses the laser beam emitted from the laser oscillator (lens 522 of para. 0055), and a phase modulation element (SLM 510 in para. 0055) arranged between the laser oscillator and the condenser lens (as shown in Fig. 5), 
the laser processing apparatus further comprises an input unit (input device of para. 0036, which may be a keyboard or a display device) configured to send to the control unit a pattern to be applied to the phase modulation element (para. 0047 and Fig. 8B), and 
the control unit sends to the phase modulation element a combined pattern (Fig. 8B combines an aberration correction pattern which is a type of shape correction pattern with an intensity adjustment pattern) of a shape correction pattern which is configured to 37correct differences between an actual shape and design values of the condenser lens (eg. aberration correction patterns of Figs. 6B or 8B; see also paras. 0035, 0047, 0050-0051, 0054), and an adjustment pattern which is configured to adjust optical characteristics of the laser beam at each processing point (eg. adjustment pattern for number of photons in Fig. 8B, or for enhanced intensity per para. 0059, or for sharper focal point per para. 0060), from the input unit (para. 0036), thereby preventing individual differences of the condenser lens (eg. prevention of astigmatism and/or coma of para. 0059 and Fig. 6B).  
Scarcelli does not explicitly teach:
mapping voltages to be applied to the phase modulation element, and
	the control unit applies voltages corresponding to the combined pattern to the phase modulation element.
However, these voltage control features for phase modulation elements are conventional in the optical arts, as demonstrated by Matsumoto.  Matsumoto teaches a laser apparatus and method comprising use of a pattern that has been created by mapping voltages to be applied to the phase modulation element (para. 0045), wherein a control unit (comprising 28 and 30 in Fig. 1) applies voltages corresponding to the combined pattern to the phase modulation element (para. 0045).
	In view of Matsumoto’s teachings, it would have been obvious modify Scarcelli’s apparatus and method to utilize the conventional voltage control features taught by Matsumoto to predictably obtain suitable, conventional, and automated electronic means for controlling the operation of Scarcelli’s phase modulation element.
	Notwithstanding the teachings of Scarcelli and Mastusmoto cited above, "[A]pparatus claims cover what a device is, not what a device does." See MPEP §2114.II and Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  The apparatus and method of Scarcelli as modified by Matsumoto clearly has capability to perform the various operations recited on lines 18-31 of claim 1.
Regarding claim 2, Scarcelli teaches an adjustment method for adjusting a condensed state of a laser beam to be applied to a workpiece (Fig. 3B and other citations below) in a laser processing apparatus (Fig. 5 and citations below) including (Fig. 5 and other citations below) including: 
a chuck table configured to hold a workpiece (para. 0037), 
a laser beam irradiation unit configured to apply a laser beam to the workpiece held on the chuck table (502), 
a moving unit configured to relatively move the chuck table and the laser beam irradiation unit (positioning stage of para. 0037; see also para. 0060 and scans in Y direction shown in Fig. 6A), and 
a control unit configured to control at least the laser beam irradiation unit and the moving unit (556 in para. 0057), and	
an input unit configured to input information (input device of para. 0036, which may be a keyboard or a display device),
wherein the laser beam irradiation unit includes a laser oscillator (laser oscillator 502 of para. 0055), a condenser lens that condenses the laser beam emitted from the laser oscillator (lens 522 of para. 0055), and a phase modulation element (SLM 510 in para. 0055) arranged between the laser oscillator and the condenser lens (as shown in Fig. 5), 
the method comprising: 
a pattern creation step of creating a pattern to be applied to the phase modulation element (para. 0047), 
an input step of inputting the pattern which has been created in the pattern creation step (para. 0047), from the input unit (input device of para. 0036, which may be a keyboard or a display device),
an application step of applying the pattern inputted in the input step, to the phase modulation element (step 332 in Fig. 3B and para. 0047), 
a laser beam irradiation step of, after the voltage application step, relatively moving the workpiece and the laser beam (positioning stage of para. 0037; see also para. 0060 and scans in Y direction shown in Fig. 6A) while applying the laser beam (para. 0055), thereby applying processing to the workpiece (para. 0055), 
wherein the pattern to be created in the pattern creation step is a combined pattern (Fig. 8B combines an aberration correction pattern which is a type of shape correction pattern with an intensity adjustment pattern) of a shape correction pattern which is configured to 37correct differences between an actual shape and design values of the condenser lens (eg. aberration correction patterns of Figs. 6B or 8B; see also paras. 0035, 0047, 0050-0051, 0054), and an adjustment pattern which 39is configured to adjust optical characteristics of the laser beam at each processing point (eg. adjustment via the pattern for number of photons in Fig. 8B, or for enhanced intensity per para. 0059, or for sharper focal point per para. 0060).
Scarcelli does not explicitly teach:
mapping voltages to be applied to the phase modulation element, and
	a voltage application step of applying voltages which correspond to the pattern inputted in the input step, to the phase modulation element.
However, these voltage control features for phase modulation elements are conventional in the optical arts, as demonstrated by Matsumoto.  Matsumoto teaches a laser apparatus and method comprising use of a pattern that has been created by mapping voltages to be applied to the phase modulation element (para. 0045), and a voltage application step of applying voltages which correspond to the pattern inputted in the input step, to the phase modulation element (para. 0045).
	In view of Matsumoto’s teachings, it would have been obvious modify Scarcelli’s apparatus and method to utilize the conventional voltage control features taught by Matsumoto to predictably obtain suitable, conventional, and automated electronic means for controlling the operation of Scarcelli’s phase modulation element.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIM R SMITH whose telephone number is (303)297-4318. The examiner can normally be reached Mon-Fri. 9-6 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JRS/
Examiner
Art Unit 1745



/JIMMY R SMITH JR./Examiner, Art Unit 1745